Opinion by
Delaney, J.
§ 794. Negligence; leewing combustibles on railroad right of tuay; case stated. Appellee recovered judgment against appellant for $250 damages for destroying, by fire communicated from appellant’s engine, his pasture grass, oats, straw, crib and stable. The fire communicated from the appellant’s engine to dry grass, weeds, etc., left upon the railroad right of way, and spread from thence to appellee’s property, which it destroyed. Held: It was negligence on the part of appellant to permit dry grass and weeds in considerable quantities to accumulate upon its right of way, and the fire in this instance was the result of such negligence.
§ 795. Contributory negligence; owner of land is not guilty of, when. The owner of land adjacent to a railroad track, having stacks of straw and oats upon his premises, is not guilty of contributory negligence because he permits grass to grow up around said stacks. He is not required to foresee and anticipate the negligence of the company in permitting fire to be communicated to his land from its engines.
Affirmed.